IN THE SUPREME COURT OF THE STATE OF NEVADA


                BARBARA JEAN PARKER, A/K/A                                No. 69956
                BARBARA ROBBIE JEAN PARKER,

                              vs.
                                  Appellant,
                                                                                 FILED
                THE STATE OF NEVADA,
                                                                                 AA 2 7 2016
                                  Respondent.
                                                                                 TRACE K. LINDEMAN
                                                                              CLERK OFcylPIREME COURT


                                                                                   DEPUTY CLERK
                                       ORDER DISMISSING APPEAL

                            This is an appeal from a judgment of conviction. Fourth
                Judicial District Court, Elko County; Nancy L. Porter, Judge.
                            The notice of appeal in this matter was filed on March 1, 2016,
                one day beyond the expiration of the 30-day appeal period prescribed by
                NRAP 4(b)(1)(A). Because the notice of appeal was not timely filed, we
                lack jurisdiction to consider this appeal, Lozada v. State, 110 Nev. 349,
                352, 871 P.2d 944, 946 (1994) ("[A]n untimely notice of appeal fails to vest
                jurisdiction in this court,"), and we
                             ORDER this appeal DISMISSED.




                                         Douglas
                                                ‘#41.1  74         , J.




                Cherry             a                      Gibbons




SUPREME COURT
      OF
    NEVADA


(0) 1347A   e                                                                         1(0 43 2 q
                cc:   Hon. Nancy L. Porter, District Judge
                      Elko County Public Defender
                      Attorney General/Carson City
                      Elko County District Attorney
                      Elko County Clerk
                      Barbara Jean Parker




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                    2